Citation Nr: 1616476	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-26 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA benefits.


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The appellant contends that he had qualifying military service in the Philippines.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have status as a veteran for purposes of his claim for entitlement to benefits, and he therefore does not meet the basic eligibility requirements for VA benefits. 38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. 
§§ 3.1, 3.6, 3.10, 3.40, 3.41, 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. With regard to claims which may turn on whether there was recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the claimant of the information or evidence necessary to prove the element of veteran status. Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").


In the March 2013 administrative decision, the RO explained that verification of military service was the responsibility of the National Personnel Records Center (NPRC) and that its findings were binding on VA. Because NPRC had certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II, he was not legally entitled to VA benefits. 

After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in the June 2014 statement of the case and the September 2015 supplemental statement of the case. Medrano v. Nicholson, 21 Vet. App. 165 (2007); Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case, is sufficient to cure a timing defect).

In making this determination, the Board acknowledges Tagupa v. McDonald, 27 Vet. App. 95 (2014), wherein the United States Court of Appeals for Veterans Claims (Court) found that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the NPRC of the service department's authority to verify the nature of the appellant's service. In September 2015, the RO requested verification from the Department of the Army pursuant to the holding in Tagupa. The Department of the Army issued a response most recently in September 2015 finding no change was warranted in the prior negative certifications. 

Moreover, to the extent that any notification provided to the appellant did not include specific information regarding veteran status, the Board finds that error is not prejudicial. Numerous times the service department and Department of the Army have certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II. VA is bound by that certification. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Palor v. Nicholson, 21 Vet. App. 325 (2007); Duro v. Derwinski, 2 Vet. App. 530 (1992); Tagupa v. McDonald, 27 Vet. App. 95 (2014).

In light of the binding certifications, any notification error is non-prejudicial as the appellant is not entitled to benefit as a matter of law. Valiao v. Principi, 17 Vet. App. 229 (2003).

Analysis

The appellant has claimed entitlement to VA benefits for service-connected and non-service connected disability benefits. 

For purposes of VA compensation, a veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2); see 
38 C.F.R. § 3.1(d). Service in the active military, naval, or air service includes service in the United States Armed Forces or, for certain purposes, service in the organized military forces or organized guerilla forces of the Government of the Commonwealth of the Philippines in the service of the U.S. Armed Forces. 
38 U.S.C.A. §§ 101(1), 101(21)(c), 101(24), 107; 38 C.F.R. § 3.40.

In cases for VA benefits where veteran status is at issue, the relevant question is whether qualifying service is shown. Soria, 118 F.3d at 749.

Title 38 of the United States Code authorizes the Secretary of VA (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits. 38 U.S.C.A. § 501(a)(1). Under that authority, the Secretary has promulgated 
38 C.F.R. §§ 3.203(a) and (c), to govern the conditions under which VA may extend veterans' benefits based on service in the Philippine Commonwealth Army. Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department. See 38 C.F.R. § 3.203(a), (c).

Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203(c). If the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA. Soria, 118 F.3d 74.

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).

In this case, the appellant submitted an affidavit stating that he was under the Walter Cushing Guerillas, attached to the 121st Infantry Regiment, Philippine Scout, Army of the United States.

The RO submitted the appellant's information to the NPRC for service verification and in September 2015 the NPRC issued a determination that the appellant had no recognized guerrilla service nor was he a member of the Commonwealth Army in the service of the Armed Forces of the United States.

Therefore, the Board concludes that the appellant is not eligible for benefits as a matter of law because the evidence fails to establish that he had qualifying military service. The document submitted by the appellant does not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as it is not an official document of the appropriate service department. As such, it may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits. Further, the NPRC was unable to certify the appellant's claimed service after a search based on the information provided. 

Accordingly, because the NPRC failed to certify that the appellant had the requisite service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, the appellant has not achieved veteran status for purposes of establishing his eligibility for VA benefits.

Based on the forgoing, the Board finds there is no legal basis for the appellant's claim for VA benefits. As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant does not have legal entitlement to VA death benefits; the appeal is denied.



____________________________________________
JOHN Z. JONES
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


